STATE OF WEST VIRGINIA

                            SUPREME COURT OF APPEALS

                                                                                      FILED
In Re: J.P., M.P., & F.P.                                                        November 24, 2014
                                                                                 RORY L. PERRY II, CLERK
No. 14-0781 (Kanawha County 13-JA-44, 13-JA-45, & 13-JA-46)                    SUPREME COURT OF APPEALS
                                                                                   OF WEST VIRGINIA




                              MEMORANDUM DECISION
       Petitioner Mother, by counsel Sandra Bullman, appeals the Circuit Court of Kanawha
County’s April 1, 2014, order terminating her parental rights to six-year-old, J.P., five-year-old,
M.P., and three-year-old, F.P. The West Virginia Department of Health and Human Resources
(“DHHR”), by counsel Michael Jackson, filed its response in support of the circuit court’s order.
The guardian ad litem (“GAL”), Jesse Forbes, filed a response on behalf of the children that
supports the circuit court’s order and also filed a supplemental appendix. On appeal, Petitioner
Mother alleges that the circuit court erred in terminating her parental rights and denying her post-
termination visitation to the extent that the circuit court allowed post-termination visitation to be
determined in the discretion of the children’s custodian.

        This Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these
reasons, a memorandum decision affirming the circuit court’s decision is appropriate under Rule
21 of the Rules of Appellate Procedure.

        On February 16, 2013, Petitioner Mother overdosed on prescription medication, resulting
in an investigation by Child Protective Services (“CPS”) and law enforcement.1 The
investigation revealed that Petitioner Mother’s home was uninhabitable, with trash, rotten food,
and feces throughout the house, and broken glass and knives on the floor. Prior to leaving the
residence, CPS directed the father to clean the home. Four days later, CPS returned to the home
and observed that it was in an acceptable condition. However, on February 23, 2013, CPS
inspected the home again and discovered that it was again in a deplorable condition. As a result,
the DHHR filed an abuse and neglect petition alleging that Petitioner Mother failed to provide
the children with the necessary food, clothing, supervision, and housing.

       The next month, Petitioner Mother waived her right to a preliminary hearing and was
granted services including, but not limited to, therapy, supervised visitation, telephone contact
with her children, parenting and adult life skills classes, and bus passes to facilitate her
attendance. In April of 2013, Petitioner Mother admitted that she failed to provide the children

       1
        It is unclear from the record whether Petitioner Mother possessed a valid prescription for
the medication(s) on which she overdosed.


                                                     1


with the necessary food, clothing, and supervision, and that the home was unfit for human
habitation. Petitioner Mother was granted a post-adjudicatory improvement period directing her
to continue the above-mentioned services, in addition to attending individualized parenting,
individualized therapy, and to seek psychiatric treatment.

        The circuit court held review hearings in July and October of 2013 and found that
Petitioner Mother substantially complied with her improvement period and granted her
extensions of the same. Additionally, the circuit court directed the DHHR to provide Petitioner
Mother with a medical card to pay for psychiatric treatment. In March of 2014, the DHHR filed a
court summary indicating that Petitioner Mother admitted to leaving the children in the care of
an inappropriate individual after being advised that the children should not be spending time in
this individual’s company.2 Further, Petitioner Mother admitted that she lied about her
employment status. The following month, the circuit court held a dispositional hearing, at the
conclusion of which it found that Petitioner Mother failed to follow through with a reasonable
family case plan to rectify the conditions of abuse and neglect. The circuit court terminated
Petitioner Mother’s parental rights and granted her post-termination visitation, with a schedule to
be determined by the children’s custodian. It is from this order that Petitioner Mother now
appeals.

       The Court has previously established the following standard of review in such cases:

               “Although conclusions of law reached by a circuit court are subject to de
       novo review, when an action, such as an abuse and neglect case, is tried upon the
       facts without a jury, the circuit court shall make a determination based upon the
       evidence and shall make findings of fact and conclusions of law as to whether
       such child is abused or neglected. These findings shall not be set aside by a
       reviewing court unless clearly erroneous. A finding is clearly erroneous when,
       although there is evidence to support the finding, the reviewing court on the entire
       evidence is left with the definite and firm conviction that a mistake has been
       committed. However, a reviewing court may not overturn a finding simply
       because it would have decided the case differently, and it must affirm a finding if
       the circuit court’s account of the evidence is plausible in light of the record
       viewed in its entirety.” Syl. Pt. 1, In Interest of Tiffany Marie S., 196 W.Va. 223,
       470 S.E.2d 177 (1996).

Syl. Pt. 1, In re Cecil T., 228 W.Va. 89, 717 S.E.2d 873 (2011).

        On appeal, Petitioner Mother argues that the circuit court erred in terminating her
parental rights after she substantially completed her improvement period. Petitioner Mother
further argues that her rights should not be terminated based on her lack of financial resources.
We have held that, “‘courts are not required to exhaust every speculative possibility of parental
improvement . . . where it appears that the welfare of the child will be seriously threatened . . .

       2
        The record reveals that the individual has a lengthy criminal history; that he has a
lengthy history with CPS; and that his own children were sexually abused by two different
family members.
                                                    2


.’ Syl. Pt. 1, in part, In re R.J.M., 164 W.Va. 496, 266 S.E.2d 114 (1980).” Syl. Pt. 4, in part, In
re Cecil T., 228 W.Va. 89, 717 S.E.2d 873 (2011).

         As stated above, Petitioner Mother was adjudicated as an abusive and neglectful parent
for failing to provide her children with the necessary food, clothing, and supervision, and a fit
and habitable home. The record shows that while Petitioner Mother appeared to comply with
some of the terms of her improvement period, she admitted that she left her children in the care
of an inappropriate individual after being advised not to, and lied about complying with other
services. A service provider noted that Petitioner Mother lacks motivation and skill to provide
effective discipline to her children. The evidence also demonstrates that Petitioner Mother failed
to comply with individualized therapy and anger management classes. This evidence constitutes
a circumstance in which there is no reasonable likelihood that the conditions of abuse or neglect
could be substantially corrected in the near future under West Virginia Code § 49-6-5(b)(3).
Circuit courts are directed to terminate parental rights upon this finding and when termination is
necessary for the children’s welfare, pursuant to West Virginia Code § 49-6-5(a)(6).

       Finally, Petitioner Mother argues that the circuit court erred in denying her post-
termination visitation to the extent that the circuit court allowed post-termination visitation to be
determined in the discretion of the children’s custodian. Petitioner Mother represents that she has
a close emotion bond with her children and regularly visited with her children during the
underlying proceedings without any complications. We have previously stated that

                “[w]hen parental rights are terminated due to neglect or abuse, the circuit
       court may nevertheless in appropriate cases consider whether continued visitation
       or other contact with the abusing parent is in the best interest of the child. Among
       other things, the circuit court should consider whether a close emotional bond has
       been established between parent and child and the child’s wishes, if he or she is of
       appropriate maturity to make such request. The evidence must indicate that such
       visitation or continued contact would not be detrimental to the child’s well being
       and would be in the child’s best interest.” Syl. Pt. 5, In re Christina L., 194 W.Va.
       446, 460 S.E.2d 692 (1995).

Syl. Pt. 2, In re Billy Joe M., 206 W.Va. 1, 521 S.E.2d 173 (1999).

         Upon our review, the Court finds no error in the circuit court’s decision to grant
Petitioner Mother supervised post-termination visitation at the discretion of the children’s
custodian. Circuit courts may grant post-termination visitation if it considers that such a
relationship is in the children’s best interests and if it would not unreasonably interfere with their
permanent placement. See State ex rel. Amy M. v. Kaufman, 196 W.Va. 251, 260, 470 S.E.2d
205, 214 (1996). In this case, Petitioner Mother failed to successfully complete her improvement
period and admitted to allowing the children to be cared for by an inappropriate individual.
However, the circuit court recognized the bond that Petitioner Mother had with her children and
that it was in the children’s best interest to grant Petitioner Mother supervised post-termination
visitation to be determined in the discretion of the children’s custodian. Clearly, the circuit court
considered the history of the case and Petitioner Mother’s bond with her children. Further,
nothing in our statutory provisions or case law prevents a circuit court from allowing the

                                                      3


custodian to exercise discretion in regard to post-termination visitation, and we find no error in
the circuit court’s decision.

       For the foregoing reasons, the circuit court’s April 1, 2014, order is hereby affirmed.



                                                                                         Affirmed.

ISSUED: November 24, 2014

CONCURRED IN BY:

Chief Justice Robin Jean Davis
Justice Brent D. Benjamin
Justice Margaret L. Workman
Justice Menis E. Ketchum
Justice Allen H. Loughry II




                                                    4